Citation Nr: 1619393	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  13-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for headaches, to include as secondary to claimed lumbar spine and cervical spine disorders.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for lumbar spine, cervical spine, and headache disorders.

In March 2015, the Board remanded the appeal for additional evidentiary development.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disorder, to include arthritis, did not manifest in service or within one year of separation, and is not otherwise attributable to service.

2.  The Veteran's cervical spine disorder, to include arthritis, did not manifest in service or within one year of separation, and is not otherwise attributable to service.

3.  The Veteran's tension headaches did not manifest in service and are not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The Veteran's cervical spine disorder was not incurred in or aggravated by service, nor may arthritis be presumed to have been incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The Veteran's tension headaches were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. § 3.159 (2015).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this case, the duty to notify was satisfied by July 2012 letter sent to the Veteran prior to adjudication by the RO, and by a September 2012 letter notifying him of the RO's rating decision.  The appeal was last adjudicated in July 2015, following which the Veteran was provided with a copy of a Supplemental Statement of the Case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records, post-service private and VA medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with the claims on appeal.  Pursuant to the Board's March 2015 remand, the RO mailed the Veteran a letter in June 2015 requesting that he provide authorization for obtaining outstanding private medical records from doctors Waggoner and Bainbridge, as well as medical reports from the Veteran's former employer.  To date, VA has received no response from the Veteran.

Also in compliance with the Board's remand instructions, VA afforded the Veteran examinations relating to his claimed disabilities in July 2015.  As evidenced by the examination reports and resulting opinions, the examiner reviewed the claims file, performed the appropriate testing, recorded the results, and provided factual findings and exceptionally detailed opinions regarding the nature and etiology of the Veteran's claimed disorders - including the medical significance of the Veteran's history of symptomatology.  The Board finds that the examinations and accompanying opinions are adequate, and additional examinations are not required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements as to the claims decided herein.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Principles of Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis and organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Lumbar Spine Disorder

The Veteran contends that his current lumbar spine disorder developed during service.

Service treatment records reveal that in November 1972, the Veteran complained of lower back pain.  He was diagnosed with a lumbosacral strain, assigned light duty, and was instructed to use a bed board.  At separation, in April 1973, a clinical examination revealed no evidence of spine abnormality.

Post-service VA outpatient records reveal treatment for lumbosacral disability beginning in 2000, with ongoing treatment thereafter.

The Veteran filed the instant claim for service connection in July 2012, along with a letter (dated in July 2012) from a private physician who reported treating the Veteran for the past 10 years for lumbar spinal stenosis and nerve root syndrome.  The physician stated that he had "reviewed [the Veteran's] military medical records and have found that he was treated on at least one occasion for back . . . pain.  There is limited information available from documentation of the encounter note . . . although it is my medical opinion that his back . . . symptomatology from the service is directly contributing to his chronic [back] pain."  (The letter also referenced that the Veteran had had "prior surgical intervention" for his lumbar stenosis, but there is no evidence of this in the record, and the Veteran has denied having back surgery.)

On VA examination in August 2012, the Veteran reported injuring his lower back in service while cleaning out barracks, for which he was given muscle relaxers for one week.  After his discharge, he reported working for a railroad company for more than 28 years, and stated that he injured his back in 1989 and 2003.  He reported that most of his work was physical in nature.  On physical examination, he reported painful motion, flare ups and reduced motion.  He was diagnosed with degenerative disc disease with multilevel degenerative spondylosis.  Upon review, the examiner opined that it was less likely than not that the Veteran's lower back symptoms stemmed from his in-service injury.  In support of this finding, the examiner cited the normal findings at separation, as well as the Veteran's employment history involving physical labor.

Pursuant to the Board's March 2015 remand, the Veteran underwent another VA examination in July 2015.  During the examination, he reiterated that he injured his lower back in service, while disassembling bunks.  He was seen on sick call and diagnosed as having lumbosacral strain, and was treated with rest and a muscle relaxant.  He denied any other back trouble in service, and the examiner noted that there were no other reports of back problems in the service treatment records.  Following his discharge, the Veteran reported that he performed hard physical labor for a railroad company for over 28 years.  Over this period he reported occasional recurrent pain in his right lower back, which reminded him of the pain he had in service.  He also developed a more persistent low back pain around his belt line which he believed was a different condition.  This pain would radiate to his legs at times.  He reported being treated with epidurals.  He stated that his pain continued but improved considerably when he retired.  He denied any history of spine surgery.  On physical examination, painful and limited motion of the spine was observed.  Based on the above history and X-ray testing, the Veteran was diagnosed was degenerative arthritis and disc disease or the lumbar spine with spinal stenosis.  (Notably, the examiner also provided diagnoses of bilateral lower extremity radiculopathy.  The Board notes that service connection for peripheral neuropathy of the upper and lower extremities, as secondary to service-connected diabetes mellitus type II, was awarded in March 2015.  The Veteran has not claimed entitlement to separate ratings for spinal radiculopathy.)

In summary, the examiner opined that it appeared less likely than not that the Veteran's current back symptoms were incurred in, caused by, began in, or were otherwise related to his service.  In support of this finding, the examiner noted that the Veteran clearly had back pain and was diagnosed with lumbosacral strain in service; however, the Veteran's own description of this condition and the service documentation both suggested that this was an acute condition.  He described recurrence of a similar low back pain on and off in subsequent years, but these appeared to be separate and unrelated episodes of low back strain and not a recurrence of the same condition.  The examiner explained that one would expect that an individual performing the hard physical work which the Veteran described on the railroad would develop the type of intermittent back pain he reported, and there was no evidence linking such pain to service.  Over the years the Veteran developed degenerative changes of the spine and spinal stenosis, and his minor strain in service would not be expected to lead to this condition.  Rather, this was more likely due to chronic wear and tear over many years working for the railroad, as well as genetic factors.  The examiner clarified that he had reviewed the Veteran's entire file, including the July 2012 letter from his private physician, and stated that he had "given full weight" to the Veteran's lay statements regarding his symptoms.

After careful review, the Board finds that the weight of the evidence is against the claim for service connection for a lumbar spine disorder.

At the outset, the Board notes that this case presents conflicting medical evidence.  Namely, the July 2012 private physician's letter and the VA examiners' findings, both discussed above, arrive at opposite conclusions regarding whether the Veteran's lumbar spine disorder is related to service.  The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, however, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. App. 332 (1995).

In this case, the Board finds that the July 2015 VA examination report is the most probative evidence of record.  As illustrated above, the VA examiner's opinion addresses every pertinent factual aspect of the claim, including the Veteran's in-service lumbosacral strain, follow-up treatment, and post-discharge employment history.  The opinion also considers the Veteran's lay statements regarding his in-service injury and symptomatology, finding that these statements were indicative of an acute, not ongoing, back condition.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To that end, the July 2015 evaluation presents a remarkably detailed and thorough medical history, and draws conclusions based on specific applications of the Veteran's symptoms to that history.

In contrast, the private physician's July 2012 letter lacks a supporting rationale for its conclusion, and is thus far less convincing.  The letter states that the Veteran was treated once for a lower back injury during service, and without further explanation, opines that the Veteran's "back and neck symptomatology from the service is directly contributing to his chronic pain of the neck and back."  Unlike the July 2015 VA examination report, the letter provides no discussion of specific symptoms or explanation as to why the in-service complaints demonstrated a chronic disability rather than an acute injury.  Moreover, there is no discussion of the Veteran's medical history, including the post-service back injuries reported by the Veteran or his employment history as a railroad worker for more than 28 years.

In sum, the Board finds that the private physician's findings are outweighed by the July 2015 VA examination report finding no link between the Veteran's current lower back pathology and his in-service lumbosacral strain.  In particular, the VA examiner based this opinion, in part, on the Veteran's description of symptomatology after a detailed interview which is recorded in the examination report.

The Board has considered the lay evidence of record, in particular the statements made by the Veteran indicating ongoing back problems since service.  In this regard, the Board notes that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the Board accepts the Veteran's statements of intermittent back pathology since service.  However, the Board finds that the July 2015 VA examiner's thorough, detailed, and well-reasoned opinion regarding the medical significance of his symptoms outweighs the Veteran's lay statements as to ongoing pathology since service.  In particular, the examiner accepted the lay report offered by the Veteran and determined, when viewed in the context of the medical record, that he described an acute back injury and not the manifestation of a chronic disability - including arthritis.  Overall, the Board finds that the neutral, expert opinion of the VA examiner is more probative than the general lay statements provided by the Veteran in this case.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's current lumbar spine pathology was not incurred during service.  Rather, the most probative evidence demonstrates that his current back symptoms are attributable to post-service wear and tear and genetics, and are not related to the November 1972 lumbosacral strain.  Moreover, there is no evidence that degenerative disc disease (or characteristic manifestations thereof) developed during service or within one year of the Veteran's discharge, and the VA examiner opined that the Veteran has not described the onset of a chronic disability since service, including arthritis.  In so holding, the Board places greater probative weight to the Veteran's own description of symptomatology to the VA examiner who conducted a thorough interview of the Veteran rather than any other generalized statements which may suggest persistent symptoms since service.  As such, service connection is not warranted on either a direct or a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Cervical Spine Disorder

The Veteran contends that his cervical spine disorder developed during service.

Service treatment records reveal that, in June 1970, the Veteran was doing squat thrusts when he felt a "snap" in the back of his neck.  Thereafter, he reported intermittent neck pain.  At separation, in April 1973, a clinical examination revealed no evidence of neck or spine abnormality.

The Veteran filed the instant claim for service connection in July 2012, along with a letter from a private physician who reported treating the Veteran for the past 10 years for chronic cervical spinal stenosis and advanced degenerative disc disease of the cervical spine with generalized disc bulging and moderately severe bilateral C6 nerve root compromise.  The physician stated that he had "reviewed [the Veteran's] military medical records and have found that he was treated on at least one occasion for . . . neck pain.  There is limited information available from documentation of the encounter note . . . although it is my medical opinion that his . . . neck symptomatology from the service is directly contributing to his chronic [neck] pain."

Post-service VA outpatient records reveal treatment for neck pain beginning several decades after the Veteran's discharge, with ongoing treatment thereafter.

On VA examination in August 2012, the Veteran reported that he felt a pop in his neck while doing squat thrusts in June 1970.  Approximately 10 years later, several years after his discharge, he reported getting "chiropractic manipulation."  He also reported that he was rear-ended in 1997, following which he felt stiffness in his neck, and that he "jarred" his neck in 1998 and may have slipped a disc between the C3-4 or C4-5 vertebrae.  He was diagnosed with degenerative disc disease of the cervical spine.  Upon review, the examiner opined that it was less likely than not that the Veteran's neck symptoms stemmed from his in-service injury.  In support of this finding, the examiner cited the normal findings at separation and the Veteran's post-service employment history as a railroad worker.

On VA examination in July 2015, the Veteran reported current symptoms of chronic stiffness and aching pain in his posterior neck area.  He reiterated that he injured his neck while performing squat thrusts in service.  The examiner noted that this injury was documented in the service treatment records, however subsequent records showed no indication of neck problems.  No spine problems were noted on the separation examination.  The Veteran reported that, after his discharge, he performed hard physical labor for the railroad for over 28 years.  He recalled injuring his neck in a car accident as a civilian (the examiner noted that records showed treatment for a whiplash injury in 1997), but stated that this injury was not severe or long lasting.  In addition, he reported injuring his neck "severely" at work when unloading a truck.  He neck was "severely jerked" at the time and he reported that ever since than he has noted neck pain radiating to both shoulders.  Based on the above and on X-ray testing, a diagnosis of degenerative arthritis and disc disease of the cervical spine was provided.

After reviewing the evidence of record, the examiner opined that it appeared less likely than not that the Veteran's current neck symptoms were incurred in, caused by, began in, or were otherwise related to his military service.  In support of this finding, the examiner noted that the Veteran clearly had neck pain and felt a snap in his neck in service, as documented in the service treatment records and per his verbal history.  However, the examiner noted that the Veteran's own description of his condition and the documentation in the service treatment records suggested that this was an acute condition.  The Veteran did not provide a verbal history of an ongoing neck problem soon after leaving service, and there were no available medical records found to indicate that this was the case.  The examiner further explained that the Veteran reported having more neck pain later in life, but his verbal history suggested that this was related to events in civilian life, including the reported car accident and work-related injury.  The examiner noted that the type of neck pain the Veteran described was compatible with the hard physical labor he performed in his railroad job, and no evidence was found to link this to neck pain in service.  The examiner clarified that he had reviewed the entire file, including the July 2012 private physician letter.  The examiner also noted that the Veteran's lay statements "were all reviewed and given full weight."

After careful review, the Board finds that the weight of the evidence is against the claim for service connection for a cervical spine disorder.

At the outset, the Board notes that this case presents conflicting medical evidence.  Namely, the July 2012 private physician's letter and the VA examiners' findings, both discussed above, arrive at opposite conclusions regarding whether the Veteran's cervical spine disorder is related to service.  After weighing the evidence, the Board finds the July 2015 VA examination report to be the most probative evidence of record.  Owens, 7 Vet. App. at 433; Wray, 7 Vet. App. at 493 (the Board may adopt a particular medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  As illustrated above, the VA examiner's opinion is remarkably detailed.  It addresses every pertinent factual aspect of the Veteran's claim, including service records documenting the in-service neck injury, post-service records, and employment history.  Moreover, the examiner addressed and considered the Veteran's lay statements regarding his neck symptoms.  It is well-established that, when evaluating medical evidence, the Board considers evidence to be more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.  To that end, the July 2015 evaluation included detailed notes of the Veteran's symptomatology, including in-depth consideration of his lay statements, and draws conclusions based on specific applications of his symptoms and medical history.

In contrast, the July 2012 private physician's letter fails to provide a reasoned basis for its conclusion, and is therefore less convincing.  The letter states that the Veteran was treated once for a neck injury during service, and, without further explanation, concludes that the Veteran's "back and neck symptomatology from the service is directly contributing to his chronic pain of the neck and back."  Unlike the July 2015 VA examination report, the letter provides no discussion of specific symptoms or, more importantly, the Veteran's reported medical history.  Notably, there is no discussion of the post-service neck injuries reported by the Veteran, nor is there any discussion of his employment history as a railroad worker for more than 28 years.

In sum, the Board finds that the private physician's findings are outweighed by the July 2015 VA examination report finding no link between the Veteran's current neck pathology and his in-service neck injury.

The Board has considered the lay evidence of record, in particular the statements made by the Veteran indicating on and off neck symptoms since service.  In this regard, the Board notes that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  The Board accepts the Veteran's statements of intermittent neck pathology since service.  However, the Board finds that the July 2015 VA examiner's thorough and well-reasoned opinion outweighs the Veteran's lay statements with regard to a potential nexus between the documented in-service neck injury and any current disability.  In particular, the examiner accepted the lay report offered by the Veteran and determined, when viewed in the context of the medical record, that he described an acute neck injury and not the manifestation of a chronic disability - including arthritis.  The neutral, expert opinion of the VA examiner is more probative than the general lay statements provided by the Veteran in this case.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's current cervical spine pathology was not incurred during service.  Rather, the most probative evidence demonstrates that his current neck symptoms are more likely attributable to post-service wear and tear, and are not related to the June 1970 injury.  Moreover, there is no evidence that degenerative disc disease (or characteristic manifestations thereof) developed during service or within one year of the Veteran's discharge, and the VA examiner opined that the Veteran has not described the onset of a chronic disability since service, including arthritis.  In so holding, the Board places greater probative weight to the Veteran's own description of symptomatology to the VA examiner who conducted a thorough interview of the Veteran rather than any other generalized statements which may suggest persistent symptoms since service.  As such, service connection is not warranted on either a direct or a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Headaches

The Veteran contends that his headaches originated during service and are possibly related to his cervical and lumbar spine disorders.

Service treatment records reveal that in June 1970, the Veteran reported that his neck snapped and that he had thereafter had intermittent headaches which started in the back of his neck and progressed to his forehead.  At separation, in April 1973, a clinical examination of the head and neck revealed no abnormalities.  No neurological problems were noted.

The Veteran filed the instant claim for service connection in July 2012.  On VA examination in August 2012, he reported that he had had headaches "off and on" since his service.  He was diagnosed with tension headaches.  Upon review, the examiner opined that it was less likely than not that the Veteran's headaches were incurred in or caused by his in-service complaints of headaches, to include the June 1970 neck injury.  In support of this finding, the examiner noted that, although the Veteran had reported intermittent headaches in June 1970, subsequent treatment notes revealed no complaints of headaches, and the April 1973 separation examination was silent for headaches or neck problems.  Moreover, the Veteran reported working 28 years for a railroad company without having to miss work due to headaches.

On VA examination in July 2015, the Veteran reported having headaches on and off during his adult life.  While in service he had transient headaches after doing squat thrusts and having neck pain, as noted in the service treatment records.  However, the Veteran stated that this pain resolved and was not continuous during his remaining time in service or after leaving service.  He reported going many years without headaches.  The examiner noted that VA outpatient notes from 2005 through 2008 and 2010 through 2012 documented no problems with headaches.  However, at other times he reported headache symptoms.  He described intermittent headaches that could last for days at a time, with pain like a vice in the back of the neck and both temples.  The examiner provided a diagnosis of tension headaches.

After reviewing the record, the examiner opined that it appeared less likely than not that the Veteran's current headache disorder was caused by his lumbar or cervical spine disorders, or that his current symptoms began in service.  Although the Veteran had headaches associated with neck pain in service, as documented in the service treatment records, the examiner viewed this to be an acute condition.  Per his verbal report, his in-service headaches resolved and were not ongoing or continuous.  Moreover (as discussed above), he did not appear to have a back or neck condition stemming from service which would cause ongoing headaches.  The examiner clarified that the Veteran's lay statements were "given full weight" and that all virtual records including private practitioner records were reviewed.

After careful review, the Board finds that the weight of the evidence is against the claim for service connection for a headache disorder.

Evidence in favor of the claim consists of the Veteran's lay statements to the effect that his headaches originated in service or as a result of in-service injuries to his neck and/or lower back.  As noted above, the Veteran is certainly competent to relate his personal experiences, such as the existence and onset of head pain, but his statements must be weighed against the other evidence of record.  See Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran's statements suggest that his in-service headaches were in fact not ongoing and continuous, but rather resolved prior to his separation.  To the extent he alleges otherwise, the Board finds that his assertions of ongoing symptomatology are outweighed by the more probative evidence of record, particularly the July 2015 VA examination report finding no link between his current headache disorder and the June 1970 report of headaches.

During the July 2015 VA examination, the Veteran reported that he had headaches following his June 1970 neck injury but that these symptoms resolved and were not continuous during his remaining time in service or after separation.  There is nothing in the record to indicate that he was misquoted or that the information reported by the VA examiner is inaccurate.  Indeed, the normal findings at separation are consistent with the Veteran's claim, and the VA examiner's finding, that his in-service headaches resolved.  In light of the above, the Board reiterates that the Veteran's reports of in-service onset and ongoing symptomatology are not credible and are outweighed by the more probative evidence of record.  The Board accepts the neutral, well-reasoned expert opinion of the VA examiner over the Veteran's general allegations regarding the relationship between his current headache condition and his in-service manifestations.  The weight of the evidence establishes that his current headaches are unrelated to service.

In sum, the evidence deemed most probative by the Board establishes that the Veteran's current headache disorder was not incurred during service.  Rather, the most probative evidence demonstrates that his current headache disorder first manifested after service and the VA examiner opined that the Veteran has not described the onset of a chronic disability since service.  In so holding, the Board places greater probative weight to the Veteran's own description of symptomatology to the VA examiner who conducted a thorough interview of the Veteran rather than any other generalized statements which may suggest persistent symptoms since service.  As such, service connection is not warranted on either a direct or a presumptive basis.  See 38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, although the Veteran has claimed that his headache disorder is caused or aggravated by his neck and/or lower back disorders, the Board notes that these disorders are not service-connected.  Service connection on a secondary basis is therefore not warranted.  See 38 C.F.R. § 3.310.


ORDER

Entitlement to service connection for a lumbar spine disorder is denied.

Entitlement to service connection for a cervical spine disorder is denied.

Entitlement to service connection for tension headaches is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


